                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANGEL AGUILERA,                                   Case No. 18-cv-03389-HSG
                                   8                    Plaintiff,                         ORDER GRANTING REQUEST TO
                                                                                           WITHDRAW STATE LAW TORT
                                   9             v.                                        CLAIM
                                  10     C. E. DUCART, et al.,                             Re: Dkt. No. 41
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff has filed a request to amend his amended complaint by withdrawing the state law
                                  14   tort claim. Dkt. No. 41. The Court will construe this as a motion to withdraw his state law tort
                                  15   claim. The Court GRANTS plaintiff’s motion and the screening order will reflect that plaintiff
                                  16   has withdrawn his state law tort claim.
                                  17          This order terminates Dkt. No. 41.
                                  18          IT IS SO ORDERED.
                                  19   Dated: 11/27/2019
                                  20                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  21                                                   United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
